Citation Nr: 0009672	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-24 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected postoperative meniscectomy of the right knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from April 1983 to June 1988 
with 3 years, 11 months, and 28 days of prior active service.  

This appeal arises from a March 1996 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) which 
denied the veteran's claim for a rating in excess of 10 
percent for the service connected meniscectomy of the right 
knee.  

The veteran presented testimony at an April 1998 
videoconference hearing before the undersigned.  The case was 
remanded from the Board to the RO in July 1998 for additional 
development of the evidence.  By rating decision in May 1999, 
service connection was awarded for arthritis of the right 
knee and a 10 percent evaluation was assigned effective from 
September 1995.  

In regard to the claim for a higher evaluation for the 
service connected arthritis of the right knee, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) ( hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the May 1999 rating action was the initial 
grant of service connection for arthritis of the right knee, 
the Board will consider whether a staged rating should be 
assigned for the veteran's service connected arthritis of the 
right knee.  In this way, the Court's holding in Fenderson 
will be addressed in the adjudication of the veteran's 
appeal.  Conversely, the claim for a rating in excess of 10 
percent for the service connection postoperative meniscectomy 
of the right knee will be handled as an increased rating 
claim.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The current 10 percent evaluation is the highest possible 
rating for removal of semilunar cartilage of the right knee.

3.  The veteran's arthritis of the right knee is manifested 
by complaints of pain with movement; clinical findings show 
flexion to 110 degrees and extension to 0 degrees, with no 
instability, subluxation or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service connected postoperative 
meniscectomy of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261 (1999).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service connected arthritis of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

A February 1985 hospital report shows that the veteran had 
been diagnosed with a torn meniscus of the lateral aspect of 
the right knee.  A lateral meniscectomy was performed.  

In July 1988, the veteran filed a claim of service connection 
for a right knee disability.  By rating decision in January 
1989, service connection was awarded for postoperative 
meniscectomy of the right knee and a 10 percent evaluation 
was assigned under the provisions of Diagnostic Code (DC) 
5259.

In August 1995, the veteran filed the instant claim for an 
evaluation in excess of 10 percent for the service connection 
meniscectomy of the right knee.

A July 1995 VA hospital summary shows that the veteran was 
hospitalized with a chief complaint of right knee pain.  An 
arthroscopy was performed.  It was noted that the menisci 
were intact.  The diagnosis was grade 3 chondromalacia of the 
femoral condyles.

The veteran testified in April 1997 that right knee symptoms 
had increased in recent years, that there was a throbbing 
pain, that the knee popped a lot, that the knee had not 
buckled completely, that there was weakness of the knee, and 
that the knee would swell when he would stand for extended 
periods.

On VA orthopedic examination in March 1997, it was noted that 
the veteran worked as an assembler in a plant and that he 
played golf two to three times a week.  Complaints included 
an ache of the right knee after standing or prolonged walking 
and stiffness with prolonged sitting.  The knee did not 
noticeably swell or lock.  On examination, the veteran walked 
with a normal gait.  There was a well-healed small arthrotomy 
scar.  There was marked subpatellar crepitation with some 
discomfort on pushing of the patella against the knee joint.  
There was tenderness of the lateral and superior aspects of 
the right patella.  The veteran could lock the knee without 
pain.  There was full range of motion from 0 to 135 degrees 
with some discomfort at the extreme of flexion.  The 
diagnosis was postoperative meniscus injury with arthroscopy 
and arthrotomy repair with pain, crepitation and 
chondromalacia.  X-rays showed early degenerative change.  It 
was further noted that comments pursuant to Deluca would be 
speculative. 

The veteran testified in April 1998 at the videoconference 
hearing that he wore a very rigid brace on his right knee, 
that he experienced stiffness, popping and throbbing pain, 
that there was some slight swelling on the right side of the 
knee, and that activity caused flare-ups or aggravation of 
the right knee symptoms.

VA outpatient records include a March 1996 notation which 
indicates that the veteran was 8 months status post right 
knee scope with findings to include medial and lateral 
femoral condyle cartilage defects.  The veteran reported no 
decrease in symptoms since the procedure.  He complained of 
diffuse knee pain, occasional swelling and increased symptoms 
with activity.  Examination of the right knee revealed no 
effusion.  Patellofemoral examination was normal.  There was 
mild tenderness over the medial and lateral condyles.  Range 
of motion was from 0 to 110 degrees.  The assessment was 
right knee pain secondary to arthritis.  In May 1997, there 
was minimal effusion.  In May 1998, there was no effusion on 
examination.  There was tenderness.  

On VA examination in March 1999, the examiner noted that the 
veteran's claims folder had been reviewed.  The veteran 
complained of constant right knee pain and intermittent 
swelling which was aggravated by prolonged standing, walking, 
or using stairs.  He had worked as a shipping clerk from 
December 1997 to December 1998 without lost time from work 
due to knee pain.  On examination, the veteran walked without 
a limp.  There were healed arthroscopic portals over the 
anterior aspect of the right knee with a healed non-tender 
incision of the lateral parapatellar space of the right knee.  
There was a palpable fibrous band of the lateral parapatellar 
space which snapped across the lateral femoral condyle on 
flexion and extension of the knee.  There was no palpable 
effusion into the joint.  Range of motion was from 0 to 110 
degrees.  Subpatellar crepitation was noted upon flexion and 
extension of the right knee.  The cruciate and collateral 
ligaments were intact with tenderness to palpation over the 
lateral joint line.  Legs were equal in length without 
measurable circumferential atrophy of either thigh or calf.  
Deep tendon reflexes were 1+ and symmetrical bilaterally.  
Extensor hallucis longus power was rated as normal.  Sensory 
and vascular examinations were within normal limits.  X-rays 
of the right knee showed tricompartmental osteoarthritis.  
The diagnosis was tricompartmental osteoarthritis of the 
right knee.  There was no evidence of genu recurvatum, 
recurrent subluxation or instability of the right knee during 
examination.  The lateral meniscus was removed in 1985.  
There might be a symptomatic lateral plica of the right knee.  
The examiner opined that it would not be possible to comment 
on the veteran's disability except as manifested at the time 
of the examination without pure speculation.  


II.  Analysis

Service connection is in effect for postoperative 
meniscectomy of the right knee, evaluated as 10 percent 
disabling under DC 5259; and for arthritis of the right knee, 
evaluated as 10 percent disabling under DC 5010 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part. 4.

With regard to the claim for postoperative meniscectomy, the 
Board finds the veteran's claim for increased compensation 
benefits is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also held that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

With regard to the claim for arthritis of the right knee, 
this claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
Fenderson v. West, 12 Vet App 119 (1999), the Court held that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As the claim for a higher 
evaluation for arthritis involves a rating assigned in 
connection with the grant of service connection, the Board 
will follow the mandates of the Fenderson case in 
adjudicating this claim.  The Board also finds that the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) as the veteran has asserted that his 
service connected arthritis is worse than currently 
evaluated.    

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations and VA outpatient treatment records have been 
obtained.  Thus, the record is complete and the Board finds 
that there is no further duty to assist the veteran in the 
development of these claims as mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594. 38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The applicable DC's for the evaluation of the service-
connected right knee are as follows:

DC 5260 Leg, limitation of flexion:  
Flexion limited to 
15°..........................................................
................... 30  
Flexion limited to 
30°..........................................................
................... 20  
Flexion limited to 
45°..........................................................
................... 10  
Flexion limited to 
60°..........................................................
................... 0

DC 5261 Leg, limitation of extension:  
Extension limited to 
45°..........................................................
................ 50  
Extension limited to 
30°..........................................................
................ 40  Extension limited to 
20°..........................................................
................ 30  Extension limited to 
15°..........................................................
................ 20  Extension limited to 
10°..........................................................
................ 10  Extension limited to 
5°...........................................................
................ 0

DC 5256 Knee, ankylosis of:  
Extremely unfavorable, in flexion at an angle of 45° or 
more...................... 60  
In flexion between 20° and 
45°..........................................................
....... 50  
In flexion between 10° and 
20°..........................................................
....... 40  Favorable angle in full extension, or in slight 
flexion between  0° and 
10°..........................................................
....................... 30

DC 5257 Knee, other impairment:  Recurrent subluxation or 
lateral instability:

Severe.......................................................
.. ......................................... 30

Moderate.....................................................
.. ....................................... 20

Slight.......................................................
.. .......................................... 10

DC 5258 Cartilage, semilunar, dislocated, with frequent 
episodes  of "locking," pain, and effusion into the 
joint................................. 20

Under DC 5259, symptoms due to removal of semilunar cartilage 
of either knee warrants a 10 percent evaluation.

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(1999).

The Board will first address whether an increased rating is 
warranted for the service connected arthritis.  Under 
applicable criteria, traumatic arthritis, substantiated by X-
ray findings, is rated as degenerative arthritis.  DC 5010.  
X-rays findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  DC 5003.  A 10 percent 
rating is warranted for flexion limited to 45 degrees; 
extension limited to 10 degrees warrants a 10 percent rating.  
Normal range of motion of the knee includes 0 to 140 degrees 
of extension and flexion respectively.  38 C.F.R. § 4.71, 
Plate II.  

In considering the claim for increase under DC's 5260 and 
5261, the objective evidence shows that there was full range 
of motion of the veteran's right knee on VA examination in 
March 1997, and there was 0 degrees of extension and 110 
degrees of flexion on VA examination in March 1999.  
Therefore, limitation of extension has not been shown at any 
time to be 10 degrees or more, and limitation of flexion has 
not been shown at any time to be 45 degrees or more.  In 
summary, the totality of the evidence does not demonstrate 
limitation of extension of the right knee to 10 degrees or 
limitation of flexion of the right knee to 45 degrees as 
would be necessary for a 10 percent rating under either DC 
5260 or 5261.  

Also for consideration are the provisions of sections 4.40, 
4.45, and 4.59.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  Section 4.40 provides that as to the 
musculoskeletal system it is essential that an examination on 
which ratings are based adequately portray any functional 
loss which may be due to pain.  The regulation does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating determination.  Section 
4.45 provides that pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations for 
determination of joint disabilities.  Incoordination and 
excess fatigability are also factors for consideration under 
section 4.45.  Section 4.59 contemplates at least the minimum 
compensable rating for painful motion with joint or 
periarticular pathology.  

The RO has assigned a 10 percent evaluation for arthritis of 
the right knee as there is consistent evidence of painful 
motion with use of the right knee joint.  Thus, a 10 percent 
evaluation has properly been assigned under section 4.59.  
Without evidence of loss of motion to the extent necessary 
for a rating in excess of 10 percent under DC 5260 or 5261, 
there is no basis for a higher evaluation.  The Board has 
also considered whether the veteran is entitled to a "staged" 
rating for his service-connected arthritis of the right knee, 
but finds that at no time since he filed this claim has the 
service-connected arthritis been more disabling than 10 
percent. Fenderson, supra.  Consideration of the application 
of the principles enunciated in DeLuca v. Brown will be 
discussed below.

The Board now turns to the postoperative meniscectomy claim.  
It must first be noted that the currently assigned 10 percent 
evaluation is the highest possible under DC 5259.  Moreover, 
DC 5258 (dislocation of semilunar cartilage), factually, is 
not for application in this case as the veteran underwent the 
removal of the semilunar cartilage when the meniscectomy was 
performed.  There is simply no current evidence on multiple 
examinations of dislocated cartilage.

It is also noted that under VAOPGCPREC 9-98 (Aug. 1998), it 
is clear that the application of DC 5259 also requires 
consideration of sections 4.40, 4.45 and 4.59 as the removal 
of the semilunar cartilage may result in complications 
producing loss of motion.  In this case, however, a 10 
percent evaluation has already been assigned for arthritis of 
the right knee for painful motion.  The provisions of 38 
C.F.R. § 4.14, avoidance of pyramiding, provide that the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  In this case, as a 10 percent 
evaluation has been assigned for painful motion of the right 
knee due to arthritis, it would violate the rule against 
pyramiding to assign a separate 10 percent rating for painful 
motion due to the postoperative meniscectomy under the 
provisions of section 4.59.

In order to receive a higher evaluation for lack of motion, 
the veteran would have to demonstrate favorable ankylosis (DC 
5256).  It has not been contended by the veteran nor does the 
medical evidence of record show the presence of ankylosis of 
the right knee.  While the veteran claims that his right knee 
partially gives way on a periodic basis, there is no 
objective medical evidence of any instability or subluxation 
in the knee joint.  In fact, the VA examiner in March 1999 
specifically indicated that there was no evidence of 
recurrent subluxation or instability of the right knee.  
Accordingly, the Board finds no basis for the assignment of 
an increased evaluation under any of the provisions of the 
rating schedule discussed above.  

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this case, VA examiners have addressed the issue of 
whether there is weakened movement, excessive fatigability 
and incoordination of movement on active and passive movement 
during examinations in March 1997 and March 1999.  Both 
examiners have indicated that an opinion as to any possible 
additional degree of loss of range of motion would require 
them to resort to speculation.  Inasmuch as the examiners 
were not able to quantify the degree of additional range of 
motion loss without resorting to speculation, the Board is, 
likewise, unable to offer any such opinion as that would 
require a degree of medical expertise which the Board is not 
competent to offer.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   

The Board also notes that a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  DC 7803.  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
upon objective demonstration.  DC 7804.  Scars may be 
evaluated on the basis of any limitation of function of the 
body part involved.  DC 7805.  In this case, the March 1997 
VA examination report showed the presence of a well healed 
arthrotomy scar.  In March 1999, there was a healed non-
tender incision of the right knee.  In short, there is no 
evidence of ulceration, poorly nourished scars, tender or 
painful scars, or that any scar limits the functioning of the 
right knee.  Therefore, a separation evaluation under DC's 
7803, 7804 or 7805 is not warranted.  Accordingly, the Board 
finds that 

the preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected post operative meniscectomy of the right 
knee is denied. 

Entitlement to a rating in excess of 10 percent for the 
service connected arthritis of the right knee is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

